Case 2:20-cv-00508-BRM-JAD Document 1-10 Filed 01/15/20 Page 1 of 1 PageID: 202




  SGA “LIFE AFTER CHARTERMENT” 10 POINT CHECKLIST

    1. Set up an email for your organization (use gmail) and send it to the SGA Vice President
        (SGA)
           a. Contact: Executive Vice President
                  i.   Email: vp.sgamsu@gmail.com
                 ii. Phone: 973-655-7434
    2. Attend an SGA 101 Event
           a. Contact: Executive Vice President
                  i.   Email: vp.sgamsu@gmail.com
                 ii. Phone: 973-655-7434
    3. Fill out this Hawksync form to request a hawksync portal (CSI)
           a. Contact: Julie Fleming Associate Director of Student Involvement
                  i.   Email: flemingj@montclair.edu
                 ii. Phone: 973-655-7819
    4. Utilizing Hawksync 101 (CSI)
           a. Contact: Casey Coleman, Coordinator of Student Activities
                  i.   Email: colemanc@montclair.edu
                 ii. Phone: 973-655-3564
    5. Read CSI’s Student Organization Handbook (CSI)
           a. This will guide your organization through the events allowed/not allowed on
               campus and provide very useful information about advertising for your
               organization
                  i. https://orgsync.com/89630/custom pages/16809
    6. Attend Financial Training (SGA)
           a. Contact: SGA Executive Treasurer (Starting June 1, 2019)
                  i.   Email: treasurer.sgamsu@gmail.com
    7. Establish Eboard meeting times (Your Organization)
    8. Pick meeting day/time (Your Organization)
    9. Plan events and input them in Hawksync (Your Organization)
    10. Come to the SGA Office and ask for the Executive Vice President if you ever need help!
        (SGA)


 *SGA= Student Government Association located in Student Center Annex Rm. 103
 *CSI= Center for Student Involvement located in Student Center Annex Rm. 104




                                                                 Compl. Ex. 10, Page 1 of 1
